     Case 2:17-cr-00181-JTM-DMD Document 415 Filed 10/22/19 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                            CRIMINAL ACTION


VERSUS                                              NO: 17-181


CHAD ALLEN SCOTT                                    SECTION: “H”



                                   ORDER

      Before the Court is Defendant Chad Scott’s Request for Oral Argument
on his Motion for Acquittal (Doc. 414);
      IT IS ORDERED that the request is DENIED, and Defendant’s Motion
will be decided on the briefs.


            New Orleans, Louisiana, on this 22nd day of October, 2019.



                                    ______________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE
